Citation Nr: 1607898	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  08-35 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a vaginal disorder, to include recurrent yeast infections. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from October 1989 to September 1992.  The Veteran also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the United States Army Reserve from September 1992 until August 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in Louisville, Kentucky, which, in pertinent part, denied service connection for hypertension and yeast infections.  This case was previously before the Board in December 2011, where, in pertinent part, the Board remanded the issues on appeal for additional development, to include obtaining outstanding service treatment records and to schedule the Veteran for a VA gynecological examination.  While the subsequently obtained VA gynecological examinations do not appear to be adequate for VA rating purposes, as the instant decision grants service connection for a vaginal disorder, the Board need not consider whether an additional remand to comply with the previous remand directives is necessary as to this issue.  Stegall v. West, 11 Vet. App. 268 (1998).  As to the issue of service connection for hypertension, while on remand VA adequately obtained, or attempted to obtain, the relevant outstanding service treatment records.  As such, an additional remand to comply with the December 2011 directives is not required.  Id.

In the November 2008 substantive appeal, via VA Form 9, the Veteran requested a hearing before the Board.  Subsequently, in a December 2009 letter, the Veteran requested an informal conference with a decision review officer (DRO) in place of a Board hearing.  The May 2010 DRO informal conference report has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of service connection for chronic yeast infections to service connection for a vaginal disorder, to include recurrent yeast infections, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertension.

2.  There was no cardiovascular injury or disease during service and/or during a relevant period of ACDUTRA or INACDUTRA, and symptoms of hypertension did not begin during active service and were not chronic in service. 

3.  The hypertension did not manifest to a compensable degree within one year of active service.

4.  Symptoms of hypertension were not continuous since service.

5.  The Veteran is currently diagnosed with multiple vaginal disorders, including recurrent yeast infections.

6.  The Veteran had vaginal disorder symptoms during active service.

7.  The Veteran had vaginal disorder symptoms since service separation.

8.  One or more vaginal disorders, including recurrent yeast infections, were incurred in service.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active military service and/or during a period of ACDUTRA or INACDUTRA, and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a vaginal disorder, to include recurrent yeast infections, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for a vaginal disorder, no further discussion of VA's duties to notify and to assist is necessary concerning that issue.

In April 2007, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the September 2007 rating decision from which this appeal arises.  Further, the issues were readjudicated in a September 2008 Statement of the Case (SOC), and an April 2015 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, VA did not obtain an examination or opinion concerning the Veteran's currently diagnosed hypertension.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 
38 C.F.R. § 3.159(c)(4) (2015).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, as will be discussed below, the Board finds that there is no indication from the record that a cardiovascular injury or disease occurred during service (or during a relevant period of ACDUTRA or INADCUTRA), and there is sufficient competent medical evidence on file for the Board to make a decision on the issue of service connection for hypertension.  For these reasons, the Board finds that a VA hypertension examination is not necessary to render a decision on this issue.  Id.

All relevant documentation has been secured or adequately attempted to be secured, including VA treatment (medical) records, and all relevant facts have been developed.  Per the December 2011 decision, the Board finds that VA adequately obtained, or attempted to obtain, any outstanding service treatment records, including the records from the Veteran's periods of ACDUTRA and INACDUTRA.  There remains no question as to the substantial completeness of the issue of service connection for hypertension.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (2015); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2015).

In this case, hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The vaginal disorders relevant to the instant matter are not chronic diseases under § 3.309(a), and the presumptive service connection provisions do not apply.  Id.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477-78.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as cardiovascular disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Hypertension

The Veteran has advanced that hypertension originated in active service.  At the outset, the Board notes that the Veteran has a current diagnosis of hypertension.  VA treatment records reflect that the Veteran has been treated for hypertension since approximately the year 2000.

Pursuant to Diagnostic Code 7101, Note 1, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 
90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 (2015).  The record reflects that the Veteran received numerous blood pressure readings throughout service.  Such readings include the following:

Date
Systolic/
Diastolic
Date
Systolic/
Diastolic
Aug 89
96/
56
Mar 91
106/
64
Nov 89
102/
72
Apr 91
90/
60
Aug 90
110/
60
May 91
110/
82
Sep 90
113/
73
Jun 91
120/
60
Sep 90
121/
81
Jun 91
110/
60
Oct 90
100/
60
Aug 91
88/
58
Nov 90
100/
56
Dec 91
92/
58
Nov 90
116/
68
Dec 91
100/
60
Jan 91
98/
70
Jan 92
102/
68
Jan 91
120/
74
Jan 92
104/
58
Jan 91
118/
62
May 92
98/
56
Mar 91
100/
60
May 92
90/
60
Mar 91
90/
64
May 92
100/
70
Mar 91
92/
60
May 92
102/
80
Mar 91
98/
70
Jun 92
96/
56
Mar 91
92/
68
Jul 92
96/
60
Mar 91
92/
62
Jul 92
100/
44

During service, no diastolic blood pressure reading of 90mm. or greater was recorded.  Further, there were very few diastolic blood pressure readings in the 80mm. range, with 82mm. being the highest recorded.  Most diastolic blood pressure readings were in the 50mm. to 70mm. range.  For these reasons, the Board does not find that the diastolic blood pressure readings were "predominantly" 90mm. or greater.  Additionally, the Board notes that no systolic blood pressure reading was recorded in excess of 120mm., and most readings were significantly below this number.  As such, the Board does not find that the Veteran's systolic blood pressure was predominantly 160 mm. or greater during service.  Further, the service treatment records reflect that the Veteran was not diagnosed with hypertension, or treated for high blood pressure, at any time during service.  There is also no indication from the service treatment records that the Veteran had a cardiovascular injury or disease during service.

The Veteran's in-service dental treatment records reflect that the Veteran denied having high blood pressure.  The report from the July 1992 service separation examination conveys that the Veteran's blood pressure just prior to service separation was 92/60, and there is no indication that the Veteran was diagnosed with hypertension.  The corresponding July 1992 medical history report conveys that the Veteran denied having high blood pressure.

The Board has also reviewed the Veteran's treatment (medical) records from service separation in September 1992 until the Veteran was diagnosed with hypertension in 2000, during which time the Veteran served on periods of ACDUTRA and INACDUTRA.  The blood pressure readings during this time were as follows: September 1994: 115/68; May 1996: 106/47; February 1997: 115/78; March 1997: 115/67; October 1997: 122/87; July 1998: 126/87.  Again, while the Veteran did have diastolic blood pressure readings in the high 80s during this period of time, no readings were taken in the 90mm. range.  As such, the Board does not find that the diastolic blood pressure readings were "predominantly" 90mm. or greater during this time period.  Further, as no systolic blood pressure readings were recorded in excess of 126mm., the Board does not find that the Veteran's systolic blood pressure was predominantly 160 mm. or greater during this time period.

Having reviewed all of the available records during the time period in which the Veteran served on periods of ACDUTRA and INACDUTRA (September 1992 to August 2006), the Board notes that the evidence does not reflect any cardiovascular disease or injury during any period of ACDUTRA and/or INACDUTRA, including prior to the hypertension diagnosis in 2000.  There is no indication from the record that the Veteran has advanced any cardiovascular injury during service and/or during a period of ACDUTRA or INACDUTRA.  Further, medical history reports from April 1994 and February 1997 convey that the Veteran denied having high blood pressure. 

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against a finding that the Veteran's hypertension began in service, showed chronic symptoms in service, manifested to a compensable degree within one year of service, had continuous symptoms since service, or was caused by a cardiovascular disease or injury during service and/or during a period of ACDUTRA or INACDUTRA.  Service treatment records reflect that the Veteran was not treated for hypertension in service, and treatment records convey that the Veteran was not diagnosed with hypertension until the year 2000.  The Veteran underwent numerous blood pressure tests throughout service and was never diagnosed with hypertension.  The Board does note that the Veteran's diastolic blood pressure was 87mm. in October 1997 and July 1998; however, this was still approximately five years post-service separation. 

In the January 2007 claim, the Veteran advanced having "high blood pressure which I suffered with thru my military career."  In the September 2007 notice of disagreement (NOD), the Veteran also advanced enduring this disability "while performing my duties as a soldier in the Armed Forces."  In the November 2008 substantive appeal, the Veteran advanced that hypertension "occurred during my military career."  The report from the May 2010 DRO informal conference conveys that the Veteran "reported the development of all of the conditions during active service."

While the Board has considered the Veteran's statements that hypertension began during active service, the Board finds the multiple, contemporaneous service treatment records showing normal blood pressure to be of greater probative value.  Further, the Board finds the more contemporaneous post-service medical history reports completed by the Veteran in April 1994 and February 1997, reflecting that the Veteran denied a history of high blood pressure, to be of more probative value than the Veteran's recent statements.  Specifically, the Board finds the Veteran's statements in the April 1994 and February 1997 post-service medical history reports to be of more probative value because the statements are consistent with the specific medical findings of record both during and immediately after service (showing blood pressure readings within normal limits).  

Further, an October 1992 RO rating decision reflects that, upon separating from service, the Veteran applied for, and was granted, service connection for bilateral lower extremity disabilities.  No claim was made for hypertension or any high blood pressure related disability until many years after service.  Given that treatment records both during and immediately after service reflect normal blood pressure, that the Veteran did not request service connection for a high blood pressure disability with the leg disabilities at service separation, and that the Veteran denied having high blood pressure for years after service in post-service medical history reports, the Board finds the Veteran's more recent statements advancing high blood pressure during and immediately after service to be inconsistent with, and outweighed by, the other lay and medical evidence of record, so as not be credible.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

Considering the evidence of record, as the Veteran's last period of honorable service ended in September 1992, the evidence does not show that the currently diagnosed hypertension had its onset during service, or chronic symptoms in service, or manifested to a compensable degree within one year of service.  Further, as noted above, because presumptive periods do not apply to ACDUTRA or INACDUTRA, the Board need not consider whether the Veteran had chronic symptoms of hypertension during a period of ACDUTRA or INACDUTRA.

The Board next finds the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since service separation in September 1992.  As noted above, the Veteran was not treated for or diagnosed with hypertension in service, and was first diagnosed with hypertension eight years after service in 2000.  The Veteran also denied having high blood pressure in post-service medical history reports completed in April 1994 and February 1997.  Per the above discussion, the Board assigns greater weight to this evidence than the Veteran's more recent assertion of hypertension symptoms during service and Army Reserve duty.  The approximately eight year period between service and the onset of hypertension is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the numerous normal in-service blood pressure readings, the April 1994 and February 1997 post-service medical history reports in which the Veteran denied having high blood pressure, and the subsequent hypertension treatment records.  

Finally, as to direct service connection, the Board finds that the evidence of record conveys no cardiovascular injury or disease during service and/or during a relevant period of ACDUTRA or INACDUTRA.  Service treatment records, and treatment records from the relevant periods of ACDUTRA and INACDUTRA, convey no such injury or disease.  The Veteran has also not noted any such injury or disease, other than recent statements in which it was advanced that high blood pressure was present during service.  For the reasons discussed above, the Board does not find this assertion to be supported by the evidence.  Specifically, blood pressure readings from 1989 through 2000, of which there were many, reflect normal diastolic and systolic blood pressure readings until on or about October 1997, when the diastolic blood pressure reached 87mm.  Further, VA and private treatment records do not reflect that any VA or private physician has tied the currently diagnosed hypertension to an event, injury, or disease in service.  

For these reasons, the Board finds that the weight of the evidence is against either direct or presumptive service connection for hypertension under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Vaginal Disorder

The Veteran asserts that a vaginal disorder originated during active service, which the Veteran has advanced was caused by the dye in the uniforms.  Initially, the Board finds that the Veteran has been diagnosed with multiple vaginal disorders during the relevant period on appeal.  The report from a May 2012 VA gynecological examination reflects that the Veteran was diagnosed with the vaginal disorders of recurrent monilial vaginitis (yeast infection), menorrhagia (heavy menstrual bleeding), and uterine fibroids.  In a subsequent October 2012 VA gynecological examination report, the Veteran was diagnosed with unspecified vaginitis and vulvovaginitis, uterine leiomyoma, and menorrhagia.  

Next, the Board finds that the Veteran experienced vaginal disorder symptoms during service.  Service treatment records reflect that in July 1990 the Veteran was treated for a yeast infection.  A service treatment record from what appears to be March or May of 1991 conveys that the Veteran sought treatment for vaginal discharge.  It appears that at the conclusion of the examination the Veteran was diagnosed with bacterial vaginitis.  A December 1991 service treatment record reflects that the Veteran was being treated for various complaints or symptoms unique to females.  At the conclusion of the examination, it was noted that the Veteran might have had a "vaginal disorder."  Further, Pap smear results from April 1992 convey that the Veteran had a mild vaginal infection.  Symptoms included inflammation and granulocytes, indicating Gardnerella vaginalis (bacterial vaginosis).

Finally, after a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of symptoms of one or more vaginal disorders in service and since service separation, i.e., whether a vaginal disorder was "incurred in" service.  As discussed above, the Veteran was treated for vaginal issues on multiple occasions during service.  The report from the July 1992 service separation examination report reflects that no pelvis examination was conducted at service separation; however, a note in the examination report conveyed that there was inflammation on the Veteran's last Pap smear.  Further, in the corresponding VA medical history report, the Veteran noted having been "treated for a female disorder."

In the January 2007 claim, the Veteran advanced having yeast infections throughout service that were caused by uniform dye.  The Veteran also conveyed having recurrent yeast infections since service in the September 2007 NOD and November 2008 substantive appeal.  The report from the May 2010 informal DRO conference notes that the Veteran advanced that vaginal symptoms began during active service.

A March 1993 treatment record diagnosed vaginal moniliasis by history.  A June 1996 treatment record noted that the Veteran's last Pap smear had been abnormal.  In May 1997, the Veteran complained of vaginal discharge.  The diagnosis was bacterial vaginosis.  A lab report from May 1997 indicates that the diagnosis was Gardnerella vaginalis, and a subsequent May 1997 treatment record suggested bacterial vaginosis.  An October 1997 treatment record shows a diagnosis of yeast vaginitis.  A treatment record which appears to be from July 1998 notes that the Veteran was receiving treatment for vaginal symptoms.  

A gynecological report from January 2001 indicated a "predominance of bacteria consistent with shift in vaginal flora."  In July 2001, a treatment record stated that the Veteran had a history of recurrent bacterial vaginal infections.  The Veteran again sought treatment for vaginal issues in April 2003, and the report from a November 2004 treatment record indicates the Veteran complained of itching and discharge, which was diagnosed as vaginosis.  The report from an August 2004 examination noted that the Veteran had abnormal vaginal bleeding.  Recurrent gynecological issues were again mentioned in a September 2005 treatment record.  An October 2012 VA treatment record noted that the Veteran had multiple treatments for bacterial vaginosis since 1989, and also that the Veteran had been diagnosed and treated for candidal vulvovaginitis in 1992.  Further, the Veteran previously had menorrhagia that resolved after treatment in 2009.  In addition to the aforementioned, VA has received numerous other treatment records discussing the Veteran's history of recurrent vaginal infections and other vaginal symptoms.

The Veteran received a VA gynecological examination in May 2012.  As noted above, the Veteran was diagnosed with recurrent monilial vaginitis (recurrent yeast infections), menorrhagia, and uterine fibroids.  Date of diagnosis for vaginitis was noted as 1990, which was during service.  The other two disabilities had diagnosis dates of 2002 and 2004 respectively.  At the conclusion of the examination, no opinion was rendered as to whether the vaginal disabilities were related to service, per the remand directives of the December 2011 Board decision.

As the requested opinion had not been rendered, a new VA gynecological examination was conducted in October 2012.  Interestingly, the report notes that while the Veteran reported having vaginitis in 1989, during service, the VA examiner stated that the earliest notation of vaginitis in the record was May 1997.  Considering all the evidence discussed above, the VA examiner's assertion is simply wrong.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  The examination report also reflects that the Veteran advanced having multiple courses of treatment for vaginitis since 1989.

At the conclusion of the examination in October 2012, the VA examiner opined that it was less likely than not that a vaginal disability was incurred in service, as the Veteran had no current gynecological disability, to include vaginitis.  First, the Board notes that in May 2012 a VA examiner diagnosed the Veteran with recurrent vaginitis.  As there is every indication from the evidence of record that the Veteran will have additional yeast infections in the future, and likely other vaginal disorder symptoms, it was irrelevant that the Veteran was not exhibiting symptoms at the time of the October 2012 VA examination.  Second, per the December 2011 Board remand, the VA examiner was to opine as to whether any currently diagnosed vaginal disorder, to include the recurrent yeast infections, was related to active service and/or a period of ACDUTRA, including as due to exposure to military uniform dye.  As no such opinion was rendered, both the May 2012 and October 2012 VA gynecological examinations are inadequate under Stegall, and would need to be remanded for a new opinion were it not for the fact the instant decision grants service connection for a vaginal disorder.

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  The Veteran's vaginal disorders, to include recurrent yeast infections, are not chronic diseases listed under 38 C.F.R. § 3.309(a), as indicated above.  

On the theory of direct service connection, the Board finds the evidence at least in equipoise on the question of whether the Veteran had vaginal disorder symptoms that began during service and continued since service separation, which were later diagnosed, thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  As discussed below, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the vaginal disorders (including the diagnosed recurrent monilial vaginitis) began in service and were so "incurred in" service.  The finding that the Veteran has had vaginal disorder symptoms since service is supportive of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed vaginal disorders, to include recurrent monilial vaginitis (yeast infections).  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease); see also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. Mar. 3, 2009) (per curiam) (nonprecedential) ("in some cases, lay evidence will be competent and credible evidence of etiology"; low back injury in service, back complaints at service separation, lay evidence of post-service continuity of symptomatology); Jandreau, 492 F.3d 1372 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed vaginal disorders, to include recurrent monilial vaginitis (yeast infections), are related to service, that is, were incurred in service.  In this case, as there is no adequate medical nexus opinion as to the etiology of the Veteran's vaginal disabilities, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran was diagnosed and treated for vaginal disorders in service, and the evidence reflects that the Veteran continued to have vaginal symptoms from service separation until the present.  The relevant diagnoses coupled with the evidence pertinent to service, specifically, that the Veteran was treated for multiple vaginal problems in service, and that symptoms of such disorders have continued to the present, tends to show that the symptoms of one or more vaginal disorders, to include recurrent monilial vaginitis (yeast infections), had onset during service, that is, shows that the vaginal disorders were "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a vaginal disorder, to include recurrent yeast infections, have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The Board notes that the Veteran has been diagnosed with multiple vaginal disorders.  While the evidence is strongest that the vaginal disorder of recurrent monilial vaginitis (yeast infections) was incurred in active service, the Board notes that, where a Veteran is diagnosed with multiple vaginal disorders, and it is unclear from the record which symptoms are attributable to each distinct vaginal disorder, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the various diagnosed vaginal disorders.  For these reasons, the RO should consider all of the Veteran's vaginal disorder symptomatology when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is warranted for each vaginal disorder on an individual basis.


ORDER

Service connection for hypertension is denied.

Service connection for a vaginal disorder, to include recurrent yeast infections, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


